Battle, J. I concur as to the judgment of the court, but not as to the reasons given. The jury, after being out some time, returned into court a verdict which, I think, indicated that they had not agreed as to the sanity of the appellant at the time of the commission of the offense with which he was charged. The court then said to them: “Gentlemen: The verdict is not in the usual or proper form. It will not be proper to attach any condition or limitation to the verdict. In case of conviction, the defendant can not be. executed for more than thirty days; and the supposition is that defendant’s attorney will look after his interest in all proper ways.” Appellant excepted to the last remark. The court withdrew that remark, but did not correct or explain it, and left the impression made by it remaining in full force. The result was the jury returned a verdict in about twenty-five minutes in which they found the defendant guilty of murder in the first degree, as charged in the indictment. I think the remark was prejudicial, and that appellant is entitled to a new trial. Wood, J., concurs with me.